Casg.1:20-cv-06985-LTS-SLC Document 51-1 Filed 12/11/20 Page 1of1

SOLUTIONS

Addendum to Master Subcontractor Agreement between GRC Solutions and
KDC Consulting LLC

Date of Master Agreement: October 9, 2017
Date of This Addendum: October 9, 2017
Basis for work to be performed: Time and Materials

Time required: Minimum 40 hours per week up to estimated 60 hours per week for estimated 12 - 20
weeks through year end 2017. (Client bank is currently open extended hours, plus additional hours on
federal holidays).

Contractor who will perform the services: Kenneth D. Curry Jr.
Description of Work to be performed for Client of GRC Solutions: Apple Bank for Savings
Project — Lookback Review Phase 2

e Start Date — Tuesday October 10, 2017

e Location — Client site, 2100 Broadway at West 73 Street, NY, 10023; work is expected to be
performed onsite

e Roles and Nature of work — AML Investigator (see attached job description)

Compensation: $75 per hour on 1099 basis, plus reimbursement of daily commutation expense on
public transportation; invoices supported by time record-keeping into GRC portal (accesses to be
provided prior to start)

Designated Liaison(s): Ted Kawoczka, Managing Director, GRC Solutions
Whitney Rolle, Project Manager
Felicia Reback, Project Manager
Deepa Keswani Teckchandani, Project Manager
Louise Hyland, Human Resources, P&G Associates and GRC Solutions

Agreed and accepted:

(O/ 8/2417
Date Kenneth D Curry for KDC Cons ting LLC

xo : A oft. -
\/4-+-2-, ( Peco =x}—

 

 

October 9, 2017

———_——— 1

 

Ted Kawoczka, Managing Director, GRC Solutions

33 Wood Ave South, Suite 600, Iselin NJ 08830 * (0) 855.860.4777 © (f) 732.651.1195 www.grcrisksolutions.com
